363 F.2d 870
Thomas N. WILLIAMS, Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 22216.
United States Court of Appeals Fifth Circuit.
July 20, 1966, Rehearing Denied Aug. 12, 1966.

Gerald S. Mullis, Macon, Ga., John R. Calhoun, Savannah, Ga., for appellant.
Arnold C. Young, Asst. U.S. Atty., Sampson M. Culpepper, Asst. U.S. Atty., Macon, Ga., for appellee.
Before BROWN, WISDOM, and THORNBERRY, Circuit Judges.
PER CURIAM:


1
The claimant, Thomas N. Williams, brought this action against the Secretary of Health, Education and Welfare, under Section 205(g) of the Social Security Act1 to obtain judicial review of a final decision of the Secretary denying his application to establish a period of disability and for disability insurance benefits under Sections 216(i) and 223 of the Act.2  The district court first remanded for additional findings as to the claimant's capacity to engage in substantial gainful activity consistent with his age, education, experience, training, and physical and mental capacities.  After taking additional evidence, the Secretary found that the claimant's chief impairments were obesity and an arthritic condition of the back.  These impairments would prevent only heavy physical activity.  The Secretary concluded that the claimant could perform numerous existing jobs that do not have requirements beyond his physical and mental capabilities.  The claimant did not establish that his impairments, singularly or in combination, would preclude him from engaging in substantial gainful activity.  The district court held3 that the Secretary's decision is supported by substantial evidence, and it granted summary judgment for the government.  We have carefully reviewed the evidence and findings and find this judgment is correct.  We affirm.  See Clinch v. Celebrezze, 5 Cir. 1954, 328 F.2d 778; Celebrezze v. O'Brient, 5 Cir. 1963, 323 F.2d 989.


2
The judgment is affirmed.



1
 42 U.S.C. 405(g)


2
 42 U.S.C. 416(i), 423


3
 Civil Action No. 1871 (M.D.Ga., Dec. 30, 1964)